DETAILED ACTION
	This office action is in response to the filing of the present application on 8/14/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishizuka et al. (US 2016/0079114).
	Regarding claim 20, Ishizuka et al. teaches a method of bonding silicon wafers (Figure 7), the method comprising: pre-bonding the silicon wafers at room temperature (Paragraph 0043); heating the pre-bonded silicon wafers to a temperature higher than a predetermined threshold to bond the silicon wafers (Paragraph 0045); and rapidly cooling down the bonded silicon wafers, wherein a rate of cooling down is substantially equal to a rate of heating the pre-bonded silicon wafers (see Paragraph 0048).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al. (US 2016/0079114) in view Chuang et al. (US 2012/0003813).
	Regarding claims 1 and 3, Ishizuka et al. teaches a method of bonding silicon wafers, the method comprising (Figure 7): cleaning the silicon wafers (silicon, Paragraph 0038) to remove residues (Paragraph 0043); performing a treatment to surfaces of the silicon wafers to increase surface energy (plasma treatment, Paragraph 0038); pre-bonding the silicon wafers at room temperature (step d, Paragraph 0038, room temperature implied by subsequent heating steps); and performing a rapid thermal annealing treatment to the pre-bonded silicon wafers to bond the silicon wafers (Paragraph 0045).
	Ishizuka et al. teaches a plasma treatment to enhance bonding strength, but does not specifically state that the plasma treatment is a hydrophilic treatment.  Chuang et al. teaches that oxygen plasma is used on silicon wafers as a hydrophilic treatment and to oxidize surfaces to promote wafer bonding (Abstract and Claim 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plasma treatment of Ishizuka et al. by using the oxygen plasma treatment for the plasma treatment in the manner taught by Chuang et al. since doing so would provide a stronger bond strength at the bonding interface.
Regarding “to bond the silicon wafers”, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (please also see MPEP §2111.04).
	Regarding claim 4, Ishizuka et al. teaches that performing the rapid thermal annealing treatment comprises: heating the pre-bonded silicon wafers to a temperature higher than a predetermined threshold to bond the silicon wafers (Paragraph 0045).  Regarding “to bond the silicon wafers”, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (please also see MPEP §2111.04).
	Regarding claim 5, Ishizuka et al. teaches heating to a temperature of 1150 °C (Paragraph 0045), thus the predetermined threshold can be about 950 °C.
	Regarding claim 6, Ishizuka et al. teaches that performing the rapid thermal annealing treatment comprises: before heating the pre-bonded silicon wafers to the temperature higher than the predetermined threshold (Paragraph 0045), heating the pre-bonded silicon wafers to an intermediate temperature lower than the predetermined threshold and maintaining the intermediate temperature for a first predetermined time period (Paragraph 0044, or alternatively Paragraph 0045 - 0047 where first predetermined time period is a second or less during the ramp up of Figure 5).
	Regarding claim 7, Ishizuka et al. teaches that performing the rapid thermal annealing treatment comprises: after heating the pre-bonded silicon wafers to the temperature higher than the predetermined threshold (Paragraph 0045), maintaining the temperature for a second predetermined time period (about 30 s) that is longer than the first predetermined time period (see Figure 5).
	Regarding claim 8, Ishizuka et al. teaches that performing the rapid thermal annealing treatment comprises: cooling down the bonded silicon wafers (Paragraph 0048), wherein a rate of cooling down is substantially equal to a rate of heating the pre-bonded silicon wafers (same rate).
	Regarding claim 9, Ishizuka et al. teaches the claimed temperature profile.  
Regarding “a temperature profile that causes hydrogen to diffuse into the pre-bonded silicon wafers”, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (please also see MPEP §2111.04).  Furthermore, it is believed that the annealing of Ishizuka et al. would cause hydrogen to diffuse into the pre-bonded silicon wafers.
	Regarding claim 10, Ishizuka et al. teaches performing the rapid thermal annealing treatment comprises: performing the rapid thermal annealing treatment according to a temperature profile.  Please see claim 1.  Regarding “a temperature profile that prevent hydrogen from diffusing into an interface between the pre-bonded silicon wafers”, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (please also see MPEP §2111.04).  Furthermore, based on Applicant’s disclosure (Paragraph 031) it is believed that the rapid heating and rapid cooling of Ishizuka et al. prevents hydrogen from diffusing into an interface between the pre-bonded silicon wafers.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al. (US 2016/0079114) in view Chuang et al. (US 2012/0003813) as applied to claim 1 above, and further in view of Chen et al. (US 2003/0219912).
	Regarding claim 2, Ishizuka et al. teaches cleaning the silicon wafer (Paragraph 0043) but does not teach that the cleaning solution comprises about 0.2 - 0.3 part of ammonium hydroxide (NH4OH), about 1 part hydrogen peroxide (H2O2), and about 6 - 7 parts deionized water.  Chen et al. teaches (Paragraph 0043) that a well known wafer cleaning solution includes, about (0.1-10) parts of ammonium hydroxide (NH4OH), (0.1-10) parts of hydrogen peroxide (H2O2), and (1-100) parts of deionized water (H2O).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning solution of Ishizuka et al. by using the cleaning solution as taught by Chen et al. since it is taught to be readily available.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a ratio of 0.2 - 0.3 part of ammonium hydroxide (NH4OH), about 1 part hydrogen peroxide (H2O2), and about 6 - 7 parts deionized water, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).  Also, it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (In re Wertheim, 191 USPQ 90, 1976, see also MPEP §2144.05 (I)).

Claims 11 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al. (US 2016/0079114) in view Chen et al. (US 2003/0219912)
	Regarding claims 11 and 12, Ishizuka et al. teaches a method of bonding silicon wafers, the method comprising (Figure 7): cleaning the silicon wafers using a cleaning solution (Paragraph 0043, “pre-cleaning to remove particles or organic substances attached on the wafer surface…”); pre-bonding the silicon wafers at room temperature (Paragraph 0043-0044, room temperature implied by subsequent heating steps); and performing a rapid thermal annealing treatment to the pre-bonded silicon wafers to bond the silicon wafers (Paragraph 0045).
Ishizuka et al. does not teach that the cleaning solution comprises ammonium hydroxide (NH4OH), deionized water, and hydrogen peroxide (H2O2), and a ratio of composition between the NH4OH and the H2O2 is between 1:5 and 1:3 and a ratio of composition between the NH4OH and the deionized water is between 1:20 and 1:35.  Chen et al. teaches (Paragraph 0043) that a well known wafer cleaning solution includes, about (0.1-10) parts of ammonium hydroxide (NH4OH), (0.1-10) parts of hydrogen peroxide (H2O2), and (1-100) parts of deionized water (H2O).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning solution of Ishizuka et al. by using the cleaning solution as taught by Chen et al. since it is taught to be readily available.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a ratio of composition between the NH4OH and the deionized water that is between 1:20 and 1:35 and a ratio of composition between the NH4OH and the H2O2 that is between 1:5 and 1:3, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).  Also, it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (In re Wertheim, 191 USPQ 90, 1976, see also MPEP §2144.05 (I)).
	Regarding claim 13, Ishizuka et al. teaches that performing the rapid thermal annealing treatment comprises: heating the pre-bonded silicon wafers to a temperature higher than a predetermined threshold to bond the silicon wafers (see Paragraph 0045).
	Regarding claim 14, Ishizuka et al. teaches that the predetermined threshold is about 950 °C (see Paragraph 0045, where the temperatures are higher than 950 °C).
	Regarding claim 15, Ishizuka et al. teaches that performing the rapid thermal annealing treatment comprises: before heating the pre-bonded silicon wafers to the temperature higher than the predetermined threshold (Paragraph 0045), heating the pre-bonded silicon wafers to an intermediate temperature lower than the predetermined threshold and maintaining the intermediate temperature for a first predetermined time period (Paragraph 0044, or alternatively, the Paragraph 0045 - 0047 and Figure 6 during the ramp up, where the first predetermined time period is a second or less).
	Regarding claim 16, Ishizuka et al. teaches wherein performing the rapid thermal annealing treatment comprises: after heating the pre-bonded silicon wafers to the temperature higher than the predetermined threshold (Paragraph 0045), maintaining the temperature for a second predetermined time period that is longer than the first predetermined time period (where the first predetermined time period is a second or less during the ramp up, Figure 6).
	Regarding claim 17, Ishizuka et al. teaches that performing the rapid thermal annealing treatment comprises: rapidly cooling down the bonded silicon wafers (Paragraph 0048), wherein a rate of cooling down is substantially equal to a rate of heating the pre-bonded silicon wafers (same rate for heating and cooling).
Regarding claim 18, Ishizuka et al. teaches the claimed temperature profile.  
Regarding “a temperature profile that causes hydrogen to diffuse into the pre-bonded silicon wafers”, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (please also see MPEP §2111.04).  Furthermore, it is believed that the annealing of Ishizuka et al. would cause hydrogen to diffuse into the pre-bonded silicon wafers.
	Regarding claim 19, Ishizuka et al. teaches performing the rapid thermal annealing treatment comprises: performing the rapid thermal annealing treatment according to a temperature profile (also Figure 5).  Please see claim 11.  Regarding “a temperature profile that prevent hydrogen from diffusing into an interface between the pre-bonded silicon wafers”, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (please also see MPEP §2111.04).  Furthermore, based on Applicant’s disclosure (Paragraph 031) it is believed that the rapid heating and rapid cooling of Ishizuka et al. prevents hydrogen from diffusing into an interface between the pre-bonded silicon wafers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        



/SHAHED AHMED/Primary Examiner, Art Unit 2813